Citation Nr: 0203122	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  97-11 506	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for a bee sting 
allergy.

2.  Entitlement to service connection for chronic bronchial 
tube blockage.

3.  Entitlement to service connection for right foot pain and 
instability.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
July 1968 and from May 1972 to February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Wichita, Kansas, 
Medical and Regional Office Center (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
bee sting allergy, chronic bronchial tube blockage, and right 
foot pain and instability.  

In November 1997, the Board remanded the case to the RO for 
further development.  Regrettably, another remand is 
necessary.  


REMAND

A review of the record reveals that the veteran was scheduled 
for a personal hearing before a member of the Board at the RO 
in June 1999.  However, he received the notification letter 
in late May and was unable to attend the hearing due to 
family matters.  Therefore, he requested that the hearing be 
rescheduled.  The Board found good cause for the request and 
he was rescheduled for a hearing in December 2001.  He failed 
to report.  

It does not appear that the veteran requested that the 
hearing be rescheduled a third time.  However, in January 
2002, the Board sent him a letter asking for clarification 
from him as to whether he still wished to attend a hearing 
before the Board.  Later that month, the veteran responded 
that he wanted a hearing before a member of the Board at the 
RO.  The law provides that a veteran may request a hearing 
before a traveling Member of the Board, and the hearing shall 
be scheduled by the RO.  38 U.S.C.A. § 7107(d) (West Supp. 
2001); 38 C.F.R. § 20.704 (2001).  Therefore, the case will 
be remanded to the RO for appropriate action.  

Accordingly, the case is REMANDED to the RO for the 
following:  


The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  The veteran should be 
notified of the date and time of any such 
hearing.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate.  The veteran need take no action until he is 
informed.  However, he is advised that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


